Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N1-A of our report dated December 19, 2008, relating to the financial statements and financial highlights which appears in the October 31, Annual Report to Shareholders of Third Avenue Funds, including the investment portfolios of Third Avenue Value Fund, Third Avenue Small-Cap Value Fund, Third Avenue Real Estate Value
